DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 10/1/2019, 10/20/2020 and 5/26/2021 have been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Switching unit” in claims 2-5 and 7; and
“Pumping unit” in claims 4 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
		         Interpretation Based on Specification
The switching unit (4) is being interpreted as either a switch or switching point having at least one input and at least two outputs, as set forth by paragraph [00055].
The pumping unit is being interpreted as at least one pump diode, as set forth by paragraph [00053].
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites:
The weapons system as claimed in claim 1, wherein the at least one laser source is connectable to the at least two beam guidance systems via at least one optical switching unit installed between an output of the laser unit and an input of the beam guidance systems to form the HEL effectors.
Parent claim 1 previously recites “at least one beam guidance system”, thus rendering the antecedent basis of “the at least two beam guidance systems” unclear.
Parent claim 1 previously recites “laser source” and, as such, claim 2 should recite “laser source”, rather than “laser unit”, in order to make antecedent basis exact.
Claim 3 recites:
The weapons system as claimed in claim 1, wherein the at least one pump source is connectable via at least one optical switching unit disposed between an output of the pump unit and an input of an oscillator of the respective HEL effectors to form the HEL effectors.
The term “connectable” does not create a positive limitation. It is suggested that this term be amended to “connected”.
Parent claim 1 previously recites “pump source” and, as such, claim 3 should recite “pump source”, rather than “pump unit”, in order to make antecedent basis exact.

The weapons system as claimed in claim 1, wherein the at least one pump source is connectable via at least one optical switching unit disposed between an output of the pumping unit and an input of an amplifier of an MOPA of the respective HEL effector to create the HEL effectors.
The term “connectable” does not create a positive limitation. It is suggested that this term be amended to “connected”.
 Claim 4 previously recites “pump source” and, as such, line 3 of claim 4 should recite “pump source”, rather than “pump unit”, in order to make antecedent basis exact.
Claim 5 recites:
The weapons system as claimed in claim 1, wherein the at least one pumping unit is connectable via at least one optical switching unit disposed between an output of the pump unit and an input of an amplifier of the respective HEL effector and at least one master oscillator is connectable via at least one optical switching unit disposed between an output of the master oscillator and another input of the amplifier of the respective HEL effector to create the HEL effectors.
Parent claim 1 previously recites “pump source” and, as such, claim 5 should recite “pump source”, rather than “pump unit”, in order to make antecedent basis exact.
The term “connectable” does not create a positive limitation. It is suggested that this term be amended to “connected”.
Claim 6 recites:
The weapons system as claimed in claim 1, wherein the at least one optical switching unit is an optical switch or an optical switching point.
There is not antecedent basis for “least one optical switching unit” in claim 1.
Claim 7 recites:
is adapted to adjust and/or vary the beam power of the laser source or the pump source of the HEL effectors.
Parent claim 2 is not definite – see above. 
The term “adapted to” is not a positive limitation.
It is suggested that “is adapted to adjust and/or vary” be amended to “ adjusts and/or 
Claim 8 recites:
An object comprising a weapons system as claimed in claim 1, wherein the laser source, the pump source and/or the master oscillator are disposed centrally and/or decentrally on and/or in the object in relation to the beam guides.
Parent claim 1 does not provide antecedent basis for “master oscillator”.
The multiple use of “and/or” renders claim 8 indefinite.
For the purpose of claim interpretation, claim 8 the weapons system of claim 1 being mounted on an object.
Claim 9 recites:
The object as claimed in claim 8, wherein at least the beam guidance systems of the HEL effectors are lafetted on platforms.
Claim 9 depends on indefinite claim 8 – see above.
The term “lafetted” is a German word.
For the purpose of claim interpretation, this term means being mounted on some form of carriage.
Claim 10 depends on indefinite claim 8 – see above.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marron et al (7,405,834).
With respect to claim 1, Marron et al disclose: A weapons system [ taught by figure 11 ] comprising: at least two HEL effectors [ taught by transceiver array (1120) ], each of the at least two HEL effectors comprising at least one beam guidance system [ taught by the subaperture transceivers (402) ]; and at least one jointly useable laser source or pump source for the at least two HEL effectors [ taught by the DEW laser (1104) ].
Claims 8 and 10 are shown by figure 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marron et al (7,405,834).
.
Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Marron et al (7,405,834) in view of Jamieson et al (2003/0043058).
Claim 2 differs from Marron et al in that the DEW laser (1104) is connected by a switch to a plurality of the transceivers (402).
Figure 38 of Jamieson et al teaches that it was known at the time of the present application to have used a switch (714) to allow a laser source (710) to be time multiplexed to a plurality of optical scanning heads (SC) – desired results being an ability to cover more range around an aircraft and sharing a single light source.
It would have been obvious to have modified the device of Marron et al in accordance with the teachings of Jamieson et al, when seeking to be able to use one DEW laser to hit targets in a greater range around an aircraft platform.
Claim 6 is taught by the switch (714) disclosed by Jamieson et al.
With respect to claim 7, the switch (714), due to its binary nature, sends either 100% or 0% of power to the selected fiber, thus reading on varying or adjusting power.
 Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sevev et al (2017/0234658) in view of Rice et al (2005/0201429) and Jamieson et al (2003/0043058).
With respect to parent claim 1, Segev et al discloses: A weapons system [ taught by figure 3A ] comprising: at least two HEL effectors [ taught by the plurality of laser units (12); paragraph [0041] ], each of the at least two HEL effectors comprising at least one beam guidance system [ paragraph [0041] teaches that each laser has mechanism for adjusting the direction of the focused beam ]; and at least one jointly useable laser source or pump source for the at least two HEL effectors.
Segev et al does not explicitly teach a jointly useable pump source.
[ paragraph 0001 ] include a pump source (84).
Figure 38 of Jamieson et al teaches that it was known at the time of the present application to have used a switch (714) to allow a subcomponent of an optical system (710) to be time multiplexed to a plurality of optical scanning heads (SC) – desired results being an ability to cover more range around an aircraft and sharing a single light source.
It would have been obvious to have shared a pumps source among the plurality of DEW lasers (12) disclosed by Segev et al, when seeking to reduce component redundancy in application wherein more coverage range about a vehicle is required.
Claim 3 recites: 
The weapons system as claimed in claim 1 [ taught by the combination of Segev et al, Rice et al and Jamieson et al, as applied above ], wherein the at least one pump source is connectable via at least one optical switching unit disposed between an output of the pump unit [ suggested to a skilled artisan by the switch (714) disclosed by Jamieson et al ] and an input of an oscillator of the respective HEL effectors to form the HEL effectors [ Figure 2 of Rice et al teaches that an oscillator (64) was a known component of a DEW laser ].
Claim 4 recites:
The weapons system as claimed in claim 1, wherein the at least one pump source is connectable via at least one optical switching unit disposed between an output of the pumping unit and an input [ suggested to a skilled artisan by the switch (714) disclosed by Jamieson et al ] of an amplifier of an MOPA of the respective HEL effector to create the HEL effectors [ figure 2 of Rice et al teaches amplifiers (82) were known components of a DEW laser ].
Allowable Subject Matter
5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
			Other Cited Prior Art
Marchand (FR 2864217 A1) – discloses switch controlled directed lasers (1).
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645